Exhibit 10.17 Execution Version THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”) is dated as of June 5, 2013, by and among NEW YOUNG BROADCASTING HOLDING CO., INC., a Delaware corporation (“ Holdings ”), YOUNG BROADCASTING, LLC, a Delaware limited liability company (the “ Borrower ”), the Subsidiary Guarantors, the Lenders party hereto (in such capacity and in their respective capacities as lenders party to each of the Shared Services Party Credit Facilities outstanding as of the Amendment Effective Date (as defined below), the “ Consenting Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Statement of Purpose Holdings, the Borrower, the Lenders and the Administrative Agent are parties to that certain Credit Agreement, dated as of December 13, 2011 (as amended by that certain First Amendment to Credit Agreement and First Amendment to Collateral Agreement, dated as of July 26, 2012, that certain Second Amendment to Credit Agreement, dated as of November 29, 2012, and as further amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), pursuant to which the Lenders have extended certain credit facilities to the Borrower. Holdings, the Borrower and the Subsidiary Guarantors have requested that the Administrative Agent and the Consenting Lenders agree to amend the Credit Agreement as more specifically set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
